kDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is rejected as being indefinite. Specific reference is made to the phrase “increasing the separation of third layer and first layer to increase the thickness of the measurement intermediate layer prior to sending the reference signal to provide the reference structure”. Why would increasing the separation of the third layer and first layer in the measurement structure provide any change to the “reference structure”? And how does changing the measurement intermediate layer provide the reference structure?
Claim 11 is rejected as being indefinite as the phrases “the autocorrelation” and “the cross-correlation” lack a proper antecedent basis as claim 3, from which claim 11, fails to provide a proper support for the recited elements. A suggestion for correction is to change the dependency of the claim from claim 3 to claim 10 as the first occurrence of the “autocorrelation” and the “cross-correlation” is found in claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 19, and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant cited Lévesque et al. (US 6,397,680 B1) (hereafter Lévesque).
With regards to claim 1, Lévesque discloses a method of determining a characteristic of a measurement intermediate layer in a multilayer structure using an ultrasonic transducer (abstract, Figures), wherein the multilayer structure includes a first layer, a measurement intermediate layer and a third layer in series abutment (Fig. 1a), the method comprising: transmitting a measurement ultrasonic signal into the first layer towards the measurement intermediate layer (Fig. 1a, column 5 lines 8-12); measuring a measurement reflection of the measurement ultrasonic signal from the multilayer structure (Fig 1a, column 5 lines 12-20); determining, using the measurement reflection, a measured frequency response of the measurement intermediate layer (Fig. 1a, 1b, column 5 lines 20-39); determining a plurality of modelled frequency responses of the measurement intermediate layer (Fig. 1a, 1b, column 5 lines 20-39); comparing the measured frequency response to the plurality of modelled frequency responses (Fig. 1a, 1b, column 5 lines 40-67); and determining the characteristic of the measurement intermediate layer based on the comparison of the measured frequency response and the plurality of modelled frequency responses (Fig. 1a and 1b, column 5 lines 40-67, column 7 lines 20-67).
With regards to claim 2, Lévesque discloses the plurality of modelled frequency responses are provided by a plurality of values of a model frequency response at column 5 lines 40-67.
With regards to claim 19, Lévesque discloses the measurement ultrasonic signal being a pulse signal at column 3 lines 61-62.
With regards to claim 25, Lévesque discloses an apparatus for determining a characteristic of a measurement intermediate layer in a multilayer structure using an ultrasonic transducer (Fig. 1a); comprising: at least one controller (processor 22) configured to carry out the method (Fig 1a and 1b). 
With regards to claim 26, Lévesque discloses a non-transitory computer readable storage medium (memory 20) comprising computer readable instructions (inherent) that, when read by a computer, cause performance of the method recited above (Fig 1a and 1b, column 3 line 59 – column 5 line 67.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s)16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lévesque.
With regards to claim 16, Lévesque discloses the claimed invention with the exception of the comparing of the measured frequency response and the plurality of modelled frequency responses comprises comparing the phase of the measured frequency response and the plurality of modelled frequency responses.
Lévesque teaches at column 2 lines 31-33 that the signal detected is digitized and analyzed into the frequency domain typically by using the Fast Fourier Transform to get amplitude or phase information. 
Therefore, as Lévesque discloses that the FFT produces phase information in addition to the amplitude information, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Lévesque to utilize the phase of the measured frequency response for the purposes of comparing the measured frequency response and the plurality of modelled frequency responses.

Claim(s) 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lévesque in view of Smith et al. (US 2011/0218743 A1) (hereafter Smith).
With regards to claim 3, Lévesque discloses the claimed invention with the exception of generating a reference ultrasonic signal in a reference structure, the reference structure a reference first layer and a reference intermediate layer; measuring a reference reflection of the reference ultrasonic signal on a reference structure; and wherein determining a measured frequency response of the intermediate layer is further based on the reference reflection.
It is known throughout the art of measuring and testing to utilize a reference “standard” or model of a structure to be analyzed in order to determine complex reflection and transmission coefficients associated with the structure to be analyzed. This is clearly taught by Smith which teaches using a “model” to determine the necessary complex reflection and transmission coefficients and from these measurements determining at least one ultrasonic response characteristic for the material properties. Smith also teaches varying the structure of the model (i.e. changing the thickness of the layers, etc.) in order to facilitate the determination of the desired coefficients.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing  to modify Lévesque to include a reference structure modeled after the structure to be analyzed as taught by Smith in order to facilitate a better test result by determining the complex reflection and transmission coefficients associated with the material of the structure before testing the structure to be monitored. 
With regards to claim 4, Lévesque discloses the claimed invention with the exception of the reference ultrasonic signal being identical to the measurement ultrasonic signal.
It is known throughout the art of ultrasonic measuring and testing that if the model or reference standard is identical to the structure to be tested, then the “reference” signals obtained from the model will be identical to the measurement ultrasonic signal.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Lévesque discloses to include a reference model identical to the structure to be tested in order to ensure the reference ultrasonic signal is identical to the measurement ultrasonic signal.
With regards to claim 5, Lévesque discloses the claimed invention with the exception of the reference intermediate layer has a front surface into which the reference ultrasonic signal is received and a back surface, wherein the reference reflection does not include a reflection from the back surface of the reference intermediate layer.
It is known throughout the art of measuring and testing to utilize a reference “standard” or model of a structure to be analyzed in order to determine complex reflection and transmission coefficients associated with the structure to be analyzed. This is clearly taught by Smith which teaches using a “model” to determine the necessary complex reflection and transmission coefficients and from these measurements determining at least one ultrasonic response characteristic for the material properties. Smith also teaches varying the structure of the model (i.e. changing the thickness of the layers, etc.) in order to facilitate the determination of the desired coefficients.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing  to modify Lévesque to include a reference structure modeled after the structure to be analyzed as taught by Smith in order to facilitate a better test result by determining the complex reflection and transmission coefficients associated with the material of the structure before testing the structure to be monitored and to include any desired signal responses (such as the claimed reference reflection not including a reflection form the back surface of the reference intermediate layer). 
With regards to claim 6, Lévesque discloses the claimed invention with the exception of the reference first layer and the measurement first layer comprise the same material and thickness, and the reference intermediate layer and measurement intermediate layer comprise the same material, and wherein the time of flight of the reference signal in the reference intermediate layer is greater than the duration of the reference signal in the reference first layer.
It is known throughout the art of measuring and testing to utilize a reference “standard” or model of a structure to be analyzed in order to determine complex reflection and transmission coefficients associated with the structure to be analyzed. This is clearly taught by Smith which teaches using a “model” to determine the necessary complex reflection and transmission coefficients and from these measurements determining at least one ultrasonic response characteristic for the material properties. Smith also teaches varying the structure of the model (i.e. changing the thickness of the layers, etc.) in order to facilitate the determination of the desired coefficients.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing  to modify Lévesque to include a reference structure modeled after the structure to be analyzed as taught by Smith in order to facilitate a better test result by determining the complex reflection and transmission coefficients associated with the material of the structure before testing the structure to be monitored and to include any variations within the structure which would facilitate the desired measurements, including varying the reference intermediate layer such that the time of flight of the reference signal within the layer is greater than the duration of the reference signal in the reference first layer.
With regards to claim 7, Lévesque discloses the claimed invention with the exception of increasing the separation of third layer and first layer to increase the thickness of the measurement intermediate layer prior to sending the reference signal to provide the reference structure.
It is known throughout the art of measuring and testing to utilize a reference “standard” or model of a structure to be analyzed in order to determine complex reflection and transmission coefficients associated with the structure to be analyzed. This is clearly taught by Smith which teaches using a “model” to determine the necessary complex reflection and transmission coefficients and from these measurements determining at least one ultrasonic response characteristic for the material properties. Smith also teaches varying the structure of the model (i.e. changing the thickness of the layers, etc.) in order to facilitate the determination of the desired coefficients.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing  to modify Lévesque to include a reference structure modeled after the structure to be analyzed as taught by Smith in order to facilitate a better test result by determining the complex reflection and transmission coefficients associated with the material of the structure before testing the structure to be monitored and to include any variations within the structure which would facilitate the desired measurements, including increasing the thickness of the measurement intermediate layer.
With regards to claim 8, Lévesque discloses the claimed invention with the exception of the measurement reflection and reference reflection being filtered prior to performing a frequency domain transformation.
It is known throughout the art of measuring and testing to filter a test signal before processing the signal in order to improve the quality of testing by removing noise from the measured signal. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to filter the measurement reflection and the reference reflection prior to performing a frequency domain transformation on the signal in order to remove noise from the signal and thus increase the accuracy of the test result obtained.
With regards to claim 9, Lévesque discloses the claimed invention with the exception of the filtering comprises a matched filtering technique.
It is known throughout the art of measuring and testing to utilize a reference “standard” or model of a structure to be analyzed in order to determine complex reflection and transmission coefficients associated with the structure to be analyzed. This is clearly taught by Smith which teaches using a “model” to determine the necessary complex reflection and transmission coefficients and from these measurements determining at least one ultrasonic response characteristic for the material properties. Smith also teaches varying the structure of the model (i.e. changing the thickness of the layers, etc.) in order to facilitate the determination of the desired coefficients.
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the same processing on both the measurement signals and the reference signals in order to facilitate the reference signals being as close as possible to those signals that are obtained under ideal conditions during the measurement of the structure. Therefore, the use of matched filtering techniques for processing the measurement signals and the reference signals would be well recognized and well utilized by one of ordinary skill in the art.


Allowable Subject Matter
Claims 10, 12-13, 15, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 10, the prior art of record fails to teach and/or suggest a method of determining a characteristic of a measurement intermediate layer in a structure using an ultrasonic transducer, the method comprising, in combination with the other recited steps, the matched filtering technique comprising: calculating an autocorrelation of the reference reflection; and calculating a cross-correlation of the reference reflection and the measurement reflection;
With regards to claim 11, the prior art of record fails to teach and/or suggest a method of determining a characteristic of a measurement intermediate layer in a structure using an ultrasonic transducer, the method comprising, in combination with the other recited steps, determining the measured frequency response comprises: calculating frequency domain transforms of the autocorrelation and of the cross- correlation; dividing the frequency transform of the cross-correlation by the frequency transform of the autocorrelation.
With regards to claim 12, the prior art of record fails to teach and/or suggest a method of determining a characteristic of a measurement intermediate layer in a structure using an ultrasonic transducer, the method comprising, in combination with the other recited steps, comprising subtracting the reference reflection from the measurement reflection to provide a subtracted reflection and cross correlating the subtracted reflection.
With regards to claim 15, the prior art of record fails to teach and/or suggest a method of determining a characteristic of a measurement intermediate layer in a structure using an ultrasonic transducer, the method comprising, in combination with the other recited steps, calculating a normalized effective measured interface response using the measured frequency response; determining a normalized effective model interface response using the model frequency response; and wherein comparing the measured frequency response and the model frequency response comprises comparing the normalized effective measured interface response and the normalized effective model interface response.
With regards to claim 17, the prior art of record fails to teach and/or suggest a method of determining a characteristic of a measurement intermediate layer in a structure using an ultrasonic transducer, the method comprising, in combination with the other recited steps,  determining an echo window based on the reference reflection; and using the echo window to determine the length of the measurement reflection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dixon et al. (US 6,481,289 B2) discloses a method and system for processing measurement signals to obtain a value for physical parameter.
Dixon et al. (EP 1 679 513 A2) discloses a physical parameter measuring apparatus and method thereof.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/            Examiner, Art Unit 2855                                                                                                                                                                                            

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855